                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


BOARD OF EDUCATION OF
GALLUP-McKINLEY COUNTY SCHOOLS,

                Plaintiff,

v.                                                              CIV 18-1039 KBM/SCY

NATIVE AMERICAN DISABILITY LAW
CENTER, INC. and MAVIS YAZZIE, as
Parent of K.Y. Student,

                Defendant.


                       MEMORANDUM OPINION AND ORDER
        THIS MATTER comes before the Court on the Motion to Dismiss filed by

Defendant Native American Disability Law Center, Inc. (“NADLC”) (Doc. 9) on

December 11, 2018. 1 The Court has reviewed the briefs of the parties as well as

documents on file in this case. The Court further heard oral arguments on February 7,

2019 at which Attorneys Samantha Adams and Katherine Downey appeared on behalf

of Plaintiff Gallup-McKinley County Schools (“GMCS”) and Attorney Maureen Sanders

appeared for Defendant-Movant. Having given due consideration to the arguments of

the parties, the Court finds the Motion to be well taken, and it will be granted.

I. Procedural Posture

        In the state administrative proceeding at issue, Defendant Mavis Yazzie

brought claims on behalf of her minor child pursuant to the Individuals with


1At the hearing, it became apparent that Ms. Sanders incorrectly thought that she had not accepted
service on behalf of both Defendants, but the record is clear that she has. See Doc. 5. However, Ms.
Yazzie has neither joined in the motion to dismiss nor filed an answer.
Disabilities Education Act (“IDEA”), 20 U.S.C. § 1415, against GMCS and against

the New Mexico School for the Deaf (“NMSD”). On August 15, 2018, the hearing

officer concluded that there was “no jurisdiction over GMCS” and dismissed

GMCS “with prejudice from the case.” Doc. 1-10 at 11.

       The instant “Petition for Attorneys’ Fees and Costs to Prevailing Party” was filed

by GMCS in this court on November 7, 2018. The plaintiff school district seeks recovery

of attorney fees it incurred defending in the IDEA administrative proceedings. Indeed,

the IDEA provides that such attorney fees are recoverable not only “to a prevailing party

who is the parent of a child with a disability,” 20 U.S.C. § 1415(i)(3)(B)(i)(I), but also to a

prevailing educational agency under certain circumstances:

       [t]he court, in its discretion, may award reasonable attorneys’ fees as part
       of the costs . . . (II) to a prevailing party who is a State educational agency
       or local educational agency against the attorney of a parent who files a
       complaint or subsequent cause of action that is frivolous, unreasonable, or
       without foundation, or against the attorney of a parent who continued to
       litigate after the litigation clearly became frivolous, unreasonable, or without
       foundation; or (III) to a prevailing State educational agency or local
       educational agency against the attorney of a parent, or against the parent,
       if the parent’s complaint or subsequent cause of action was presented for
       any improper purpose, such as to harass, to cause unnecessary delay, or
       to needlessly increase the cost of litigation. . . .

20 U.S.C. § 1415(i)(3)(B)(i)(II) & (III). Here Plaintiff GMCS seeks attorney fees

both from Defendant Mavis Yazzie (K.Y.’s parent) and Defendant NADLC which

represented her (through Attorney Alexis M. DeLaCruz) in the administrative

proceedings.

       Solely at issue on this motion to dismiss is the timeliness of this attorney

fee action. At Paragraph 8 of the Petition, Plaintiff GMCS affirmatively states that

the “Petition is timely filed within 30 days of October 8, 2018, the date the Final



                                          2
Decision in the Underlying Case was issued” and cites to § 6.31.2.13(I)(25)(b) of

the New Mexico Administrative Code (“NMAC”) 2 and our federal district’s local

rule – D.N.M.LR-Civ. 54.1. Defendant NADLC also cites to these same rules but

insists that the 30-day deadline for filing an action for attorney fees began to run

on August 15, 2018, when the hearing officer issued the order dismissing GMCS

with prejudice from the administrative proceeding.

        Plaintiff, on the other hand, maintains that it was the hearing officer’s entry of the

October 8, 2018 “DISMISSAL ORDER” that triggered the relevant 30-day statute of

limitations for this attorney fees action. That dismissal order indicated that the sole

remaining respondent in the administrative proceedings – NMSD – had reached a

settlement with Ms. Yazzie and that concurrence from GMCS for dismissal of case was

not needed “as it was previously dismissed.” Doc. 1-11.

II. LEGAL ANALYSIS

        A. Section 6.31.2.13(I)(25)(b) Provides the Applicable Statute of Limitations

        The parties assume that NMAC § 6.31.2.13(I)(25)(b) 3 sets forth the applicable

statute of limitations for the filing of an IDEA attorney fee petition. This Court would be

remiss, however, if it failed to discuss the opinions of our Chief Judge William “Chip”

Johnson on the issue of the applicable statute of limitations in New Mexico for IDEA

attorney fees actions. In Chavez v. Espanola Public Schools, No. 11-cv-0233 WJ/WPL,

Judge Johnson noted that prior to the promulgation of the above-noted NMAC provision



2 The New Mexico State Records Center and Archives’ website explains, “The New Mexico Administrative

Code (NMAC) is the official compilation of current rules filed by state agencies [see Section 14-4-7.2
NMSA 1978]”. See http://164.64.110.134/nmac/explanation-of-code (last viewed February 8, 2019).
3Because the interpretation of subsections 24 and 25 of 6.31.2.13(I) are central to the arguments of
counsel, those subsections are attached to this Opinion as Court’s Exhibit 1.

                                               3
by the New Mexico Public Education Department (“NMPED”), he had found that New

Mexico’s four-year “catch all” statute of limitations governed such actions. Chavez, 795

F. Supp. 2d 1244, 1246 (D.N.M. July 16, 2011) (citing Teakell v. Clovis Mun. Schs., No.

04-cv-0050 WJ/RHS, ECF No. 17 (D.N.M. June 24, 2004)).

       In Teakell, Judge Johnson acknowledged the rule that “[w]here Congress fails to

provide a statute of limitations, federal courts generally borrow a limitations period from

an analogous state cause of actions.” Teakell, ECF No. 17 at 4 (citing Wilson v. Garcia,

471 U.S. 261 (1985)). He further found that there are

       two provisions of the IDEA relevant to this discussion: 20 U.S.C. §1415(i)(2)
       and § 1415(i)(3)(B) [formerly §§1415(e)(2) and (e)(4)] . . . . Section
       1415(i)(2) provides for the appeal of a substantive administrative decision,
       whereas under § 1415(i)(3)(A) and (B), federal district courts are vested
       with discretion to award reasonable attorney's fees to the parents of a
       disabled child who is the prevailing party. . . .
              How a court comes out on the issue [of the most analogous state
       statute of limitations] depends on how it characterizes the nature of a fee
       application brought under the IDEA-- i.e., whether the claim for fees is “part
       and parcel” of the administrative proceeding, or whether it is an independent
       cause of action.

Id. at 3-4. Judge Johnson then determined that an application for attorney fees brought

under IDEA is an independent claim rather than being “collateral” to a judicial review of

an administrative decision. Specifically, he reasoned that a claim for attorney fees could

not be considered collateral because “separate” IDEA provisions governed an action for

judicial review [§ 1415(i)(2)] and an application for attorney fees incurred in that review

[§ 1415(i)(3)(B)]. Id. at 8. He further rejected New Mexico’s general 30-day limitations

period for appeals from decisions of administrative agencies – Rule 1-074(E) of NMRA

– as too short and therefore “inconsistent, if not totally contrary, to the federal policy of




                                          4
vindicating the rights of disabled children under the IDEA. . . . “Id. at 10 (quoting Curtis

K. v. Sioux City Cmty Sch. Dist., 895 F. Supp. 1197, 1219 (N.D. Iowa 1995)).

        In his later Chavez opinion, Judge Johnson reiterated his view that the IDEA

creates an independent cause of action for attorney fees. It was only after the 2004

Teakell decision that the NMPED promulgated the rule setting forth a limitations period

specific for seeking IDEA attorney fees at issue here – § 6.31.2.13(I)(25)(b). Judge

Johnson found that even if that new rule provided the applicable analogous statute of

limitations, it was unenforceable in that case given the school district’s failure to give

adequate notice of the limitations period to the student’s parents as required by the

IDEA. Chavez, 795 F. Supp. 2d at 1247. He made no finding, however, as to the

regulation’s facial validity. Id. at 1248.

        As an initial matter, this Court is not persuaded that the IDEA creates an

independent cause of action for attorney fees. 4 Although Judge Johnson’s thoughtful

decisions do not constitute binding authority, they have been given careful and

respectful consideration. In the opinion of this Court, however, the “separate provisions”

upon which Judge Johnson relies are better viewed as components of IDEA § 1415(i)

(attached to this Opinion as Exhibit 2) entitled “Administrative procedure” and include:

Subsection (1) – “In general”; subsection (2) – “Right to bring civil action”; and



4  There is a definite split of authority on the issue. The Ninth and Eleventh Circuit have characterized an
IDEA attorney fees application as an independent cause of action. See Meridian Joint Sch. Dist. No. 2 v.
D.A., 792 F.3d 1054, (9th Cir. 2015) (applying Idaho’s three-year “statutory liability” statute of limitations);
Zipperer v. Sch. Bd. of Seminole Cty, Florida, 111 F.3d 847 (11th Cir. 1997) (applying Florida's four-year
“statutory liability” statute of limitations). The Sixth and Seventh Circuits have viewed IDEA attorney fees
applications as “ancillary” to the underlying substantive education cause of action, and they have
borrowed the state statute of limitations governing judicial review of administrative agency decisions. See
King v. Floyd Cty. Bd. of Educ., 228 F.3d 622, 623 (6th Cir. 2000); Powers v. Ind. Dep't of Educ., Div. of
Special Educ., 61 F.3d 552, 556 (7th Cir. 1995).


                                                  5
subsection (3) – “Jurisdiction of district courts; attorneys’ fees.” It is these three

subsections that supply the procedure for a cause of action brought pursuant to the

IDEA. Thus, Congress viewed an attorney fee award to be “part and parcel” of the

“[a]dministrative procedure.” Indeed, this Court would characterize an award of IDEA

attorney fees not as an independent claim but instead one that is “derivative” from the

status as a prevailing party on the underlying substantive IDEA claim. 5 This is true even

if a prevailing party’s attorney fees application is considered by a judge rather than

hearing officer and in a court, rather than agency, setting,

        B. Section 6.31.2.13(I)(25)(b) is Consistent with Protecting IDEA Rights

        Moreover, a 30-day limitation period for bringing an attorney fees application that

applies equally to any prevailing party – whether a prevailing parent or prevailing public

agency – appears reasonable and consistent with the policies and interests underlying

the IDEA. Even Plaintiff GMCS agrees with this proposition. See Doc. 12 at 10 (but

insisting it run from the close of the entire administrative proceedings). The 30-day

deadline fosters finality for all parties, better enables a public agency’s budgetary

planning, and alleviates a parent’s fear of an award long after the IDEA underlying claim

has been resolved. Finally, as demonstrated by the outcome in the Chavez case, the


5  Congress has created similar “collateral” awards of attorney fees, sometimes using an entirely
separate statute as a vehicle for recovery of attorney fees for successful litigants for violations of
important rights. For instance, “section 1988 does not create independent causes of action, it simply
‘defines procedures under which remedies may be sought in civil rights actions.’” Brown v. Reardon, 770
F.2d 896, 907 (10th Cir.1985); see also Moor v. Cty of Alameda, 411 U.S. 693, 703–04 & n.17, 93 S. Ct.
1785, 1792–93 n. 17, 36 L.Ed.2d 596 (1973) (“Properly viewed, then, § 1988 instructs federal courts as to
what law to apply in causes of actions arising under federal civil rights acts.”)). Schroder v. Volcker, 864
F.2d 97, 99 (10th Cir. 1988).
         Moreover, short limitations periods for such collateral applications for attorney fees, including
those brought pursuant to §1988, are common. See e.g., Fed. R. Civ. P. 54 (“Unless a statute or a court
order provides otherwise, the motion must . . . (i) be filed no later than 14 days after the entry of
judgment. . . .”); D.N.M.LR-Civ. 54.5(a) (“A motion for attorney's fees not brought pursuant to the Equal
Access to Justice Act, 28 U.S.C. § 2412(d), must be filed and served within thirty (30) days after entry of
judgment.”).

                                                6
obligation to provide notice to parents who may be unfamiliar with the 30-day limitations

period adequately assures the protection of important substantive IDEA rights.

       This Court is concerned, however, that § 6.31.2.13(I)(25)(b), as written, may

require the prevailing party to file an action for IDEA attorney fees before it knows if the

hearing officer’s decision will be appealed by the aggrieved party. This is because the

30-day limitations period applies to both the filing of an appeal of the hearing officer’s

decision [§ 6.31.2.13(I)(24)(a)] and the filing of an action for attorney fees by a

prevailing party [§ 6.31.2.13(I)(25)(b)]. The Court agrees with Plaintiff that it would be a

wiser course if a limitations period for seeking attorney fees not begin to run “until the

aggrieved party’s time for challenging the hearing officer’s decision expires.” D.G. ex rel.

LaNisha T. v. New Caney Indep. Sch. Dist., 806 F.3d 310, 321-22 (5th Cir. 2015). This

Court is unable to say, however, that NMPED’s decision to adopt the same 30-day

limitations period for an appeal and attorney fee application alone invalidates the rule.

       C. Section 6.31.2.13(I)(25)(b) was Lawfully Promulgated by NMPED

       Plaintiff GMCS argues yet another ground for not enforcing the 30-day limitations

period set forth in § 6.31.2.13(I)(25)(b). The plaintiff school district proffers that “NMPED

likely lacked the authority to enact the thirty-day period in the first instance.” Doc. 12 at

12 (capitalization modified). For that proposition, GMCS relies on the Tenth Circuit’s

decision in Arnold v. Duchesne County, 26 F.3d 982, 986 (10th Cir. 1994). In Duchesne,

Utah’s legislature had promulgated a statute of limitations “exclusively target[ing]

section 1983 actions.” Id. The Tenth Circuit found that “the Utah legislature ha[d] both

usurped the role of federal law in characterizing the essence of such actions and ha[d]

eliminated the assurance that neutral rules of decision will apply to section 1983 actions



                                          7
in Utah.” Id. at 987. In essence, Plaintiff GMCS contends that the NMPED has similarly

unlawfully targeted actions for IDEA attorney fees.

       Yet Duchesne is clearly distinguishable. There the Tenth Circuit reasoned that

“[w]hile Congress permits federal courts to borrow state limitations periods, neither

Congress nor the Supreme Court has authorized states to create limitations periods

specifically and exclusively applicable to section 1983 actions.” Id. at 989 (emphasis

added). Here, it is not the underlying substantive IDEA action that is affected by the

application of NMPED’s 30-day limitations period; rather, that limitations bar affects only

the derivative application for attorney fees to the prevailing party in that underlying

substantive cause of action. As such, § 6.31.2.13(I)(25)(b) cannot be said to be

inconsistent with the policies and purposes behind the IDEA.

       In fact, the IDEA expressly requires state educational agencies, such as the

NMPED, to “establish and maintain procedures . . . to ensure that children with

disabilities and their parents are guaranteed procedural safeguards with respect to the

provision of a free appropriate public education.” 20 U.S.C. § 1415(a). The Court agrees

with Defendant that

       [a]s part of its adoption of policies and procedures to implement IDEA,
       NMPED set a thirty-day limit for petition for fees. Nothing in federal law
       prohibits a state educational agency from establishing a time period for any
       prevailing party under an IDEA claim to file a petition for attorneys’ fees.
       Doing so is within its authority to guarantee procedural safeguards for
       parents of disabled children.

Doc. 13 at 5. Of course, enforcement of the IDEA provision requiring notice of

procedural safeguards to parents assures that the 30-day limitations period will be

equitably applied. See Chavez, 795 F. Supp. 2d at 1247 (“the ‘underlying policies and

spirit of the IDEA’ require that parents receive notice of the NMPED's 30-day statute of

                                          8
limitations for filing actions for attorney's fees before it can be enforced against them.”).

Thus, the Court concludes that NMPED properly exercised its Congressionally-

delegated authority when it established the procedural 30-day limitations period in which

a prevailing party in an IDEA action must bring a claim for attorney fees incurred in

those proceedings.

       D. The Triggering Event for Section 6.31.2.13(I)(25)(b)’s Limitations Period

       Having determined that § 6.31.2.13(I)(25)(b) provides the applicable statute of

limitations, the Court circles back to address the crux of the issue presented in this

specific case – when did the 30-day period begin to run? By its express terms,

§ 6.31.2.13(I)(25)(b) indicates that “[a]ny action for attorney fees must be filed within 30

days of the receipt of the last administrative decision.”

       Plaintiff GMCS maintains that the triggering event – “the last administrative

decision” – was the hearing officer’s final decision entered in the IDEA proceedings –

the October 8, 2018 “DISMISSAL ORDER” entered after the sole remaining respondent

NMSD had reached a settlement with Ms. Yazzie. But in its motion to dismiss,

Defendant NADLC argues that as to prevailing party GMCS, the clock began to run on

August 15, 2018 – the date it was dismissed with prejudice from the IDEA proceedings.

Because GMCS waited until November 11, 2018 to file the instant Petition seeking

IDEA attorney fees, Defendant contends it must be dismissed as untimely.

       GMCS relies on “the bedrock principle of statutory interpretation instructing

courts to interpret statutes and regulations according to their plain meaning.” Doc. 12 at

3-4 (citing Graham v. Cty of Dona Ana, CIV 13-0673 MCA/GBW, 2015 WL 13665403, at

*2 (D.N.M. March 30, 2015)). Indeed, as the Supreme Court has observed, “[i]n a



                                          9
statutory construction case, the beginning point must be the language of the statute,

and when a statute speaks with clarity to an issue judicial inquiry into the statute's

meaning, in all but the most extraordinary circumstance, is finished.” Estate of Cowart v.

Nicklos Drilling Co., 505 U.S. 469, 475 (1992).

       The plaintiff school district argues that “Defendant forces language into the

attorney fee provision that just isn’t there because Defendant thinks the thirty-day period

ought to run not from the ‘last administrative decision’ as the regulation actually reads,

but from the last administrative decision as to the moving party.” Doc. 12 at 3. True, the

phrase “last administrative decision” in isolation would seem to refer to the last

decision issued in the entire matter, and the Court understands why one might

reasonably infer that interpretation.

       In a more nuanced response, however, NADLC contends that the context in

which § 6.31.2.13(I)(25)(b) identifies “the last administrative decision” necessarily

implicates the last administrative decision as to the prevailing party that seeks IDEA

attorney fees. Simply put, this Court agrees. “[I]nterpretation of a phrase of uncertain

reach is not confined to a single sentence when the text of the whole statute gives

instruction as to its meaning.” Maracich v. Spears, 570 U.S. 48, 65 (2013) (citing United

States Nat. Bank of Ore. v. Independent Ins. Agents of America, Inc., 508 U.S. 439, 455

(1993) (“‘[I]n expounding a statute, we must not be guided by a single sentence or

member of a sentence, but look to the provisions of the whole law, and to its object and

policy’”) (quotation omitted). Because § 6.31.2.13(i)(25)(a) makes clear that only a

prevailing party is entitled to bring an action for attorney fees, it only makes sense that




                                         10
“the last administrative decision” identified in § 6.31.2.13(i)(25)(b) references the final

decision as to that prevailing party.

         To elaborate, if Plaintiff’s interpretation was correct, a prevailing party would have

to wait for an unknown length of time for a final ruling that bears no relevance on the

merits of its entitlement to an attorney fees award. This unwarranted postponement in

receiving compensation might negatively impact an attorney’s willingness to take on a

parent’s suit to protect a child’s IDEA rights. As Judge Johnson observed:

         fee-shifting provisions are enacted to protect the parents themselves, rather
         than just the attorneys. Very few cases of this nature would be brought in
         the absence of a fee-shifting provision, because parents in an IDEA case
         are often indigent and attorneys would find it difficult to make a living
         bringing IDEA cases.

Chavez, 795 F. Supp. 2d at 1248. It seems reasonable, therefore, that NMPED would

seek to avoid this result and intended that “last administrative decision” refer to the final

decision that created the entitlement to attorney fees against the opposing party.

         Moreover, undue delay in recovering attorney fees by a prevailing school district

that defended against a frivolous complaint could divert financial resources that would

otherwise be readily available to provide services dictated by the IDEA. Thus,

unnecessary delay in pursuing a meritorious application for attorney fees by a prevailing

party – whether by the student’s parent or by the educational agency – would be

contrary to the spirit and policies underlying the IDEA. These observations reinforce this

Court’s holding that the hearing officer’s August 15, 2018 decision that created GMCS’s

potential entitlement to IDEA attorney fees triggered the 30-day period for pursuing that

claim.




                                           11
       Having determined that the instant Petition for IDEA attorney fees is untimely, the

Court need not address any issue of prejudice to Defendants for which Plaintiff has

sought to file a surreply. See Doc. 17.

       Wherefore,

       IT IS HEREBY ORDERED that Plaintiff’s Opposed Motion for Leave to File

Surreply on the Claim of Prejudice (Doc. 17) is denied.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Motion to

Dismiss filed by Defendant Native American Disability Law Center, Inc. (Doc. 9) is

granted. A final order pursuant to Rule 58 of the Federal Rules of Civil Procedure will

be entered concurrently herewith dismissing this action with prejudice.



                                   ______________________________________
                                   UNITED STATES MAGISTRATE JUDGE
                                   Presiding by Consent




                                          12
